DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, the claims were rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejection.  In addition,   applicant's arguments filed 3/5/3021 have been fully considered but they are not persuasive. 
Applicant’s argument that neither Patrin nor Valaskovic address the deleterious effects of frost on the nozzle nor do they enable, provide motivation for, or teach monitoring the presence of frost on the nozzle is not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., deleterious effects of frost on the nozzle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the present combination of Patrin and Valaskovic enables monitoring the presence of frost on the nozzle.  Since Patrin teaches the cleaning medium of cryogenic aerosol, which passes through the nozzle and since Valaskovic teaches monitoring aerosol particles delivered from the nozzle using a monitoring system with an image capturing device in the field of view of the nozzle, it is reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention that the monitoring system of the present combination of Patrin and Valaskovic would also illuminate the nozzle and capture nozzle image data which includes frost on the surface of the nozzle which is formed by passing the cryogenic media through the nozzle. Therefore, since the presence of frost is expected on the nozzle of Patrin it would be detected by the monitoring system of the present combination of Patrin and Valaskovic.    
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of references that is relied upon to meet the limitation of frost detection.  While Patrin is concerned with passing cryogenic aerosols through the nozzle, thus forming frost on its surface and since Valaskokvic is directed to monitoring system of an aerosol fluid which obviously includes observation of the nozzle surface, the combination of these references allows one of ordinary skill in the art to also enable detection of frost. 
Applicant’s argument that Patrin’s task of monitoring particle size leads the practitioner to train the light source and any image capturing device on the particles to be measured and teaches away from training the light source or image capturing device on the nozzle is not persuasive.  Patrin does not suggest that the light source cannot be directed towards the nozzle.  In fact, it would lead the practitioner to direct the light source towards the nozzle, since cryogenic fluid from the nozzle is being monitored.    
Applicant’s argument that Valaskokvic fails to cure the deficiencies of Patrin as it concerns an electrospray system and does not address the use of a cryogenic aerosol spray for cleaning delicate surfaces such as that of a microelectronic substrate is not persuasive.  Although Valaskokvic is silent regarding cryogenic aerosol spray, it provides a general teaching for monitoring and adjusting the spray coming out of the nozzle, which can be applied to Patrin.  With both being in the field of monitoring aerosols, Valaskovic teaching of monitoring system wherein it is known to illuminate the area in front of the nozzle and include an image capturing device that captures image data of the area right in front of the nozzle being illuminated can be 
Applicant’s argument that the present combination of Patrin and Valaskovic fails to specifically teach that the nozzle is being illuminated and that image data from the output is indicative of frost present on the at least one nozzle is not persuasive.  As discussed above, the combination of references does in fact allow one of ordinary skill in the art to modify Patrin to allow the nozzle to also be illuminated along with the cryogenic fluid spray and to collect image data.  Since, the aerosol taught in Patrin is cryogenic in nature, the combination of Patrin with the monitoring system of Valaskovic would allow the frost to be detected on the nozzle. Applicant’s argument that there is no motivation found in Patrin or in Valaskovic to modify a combination of their teachings to monitor frost on a nozzle and that no motivation exists to use the system of Valaskovic to monitor spray modes in the system of Patrin since the spray modes of each are different is not persuasive.  Applying the monitoring system of Valaskovic to the system of Patrin would enable detection of frost on the nozzle which would then be beneficial in providing feedback control and make adjustments to optimize aerosol morphology as taught by Valaskovic. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-9 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Patrin et al. (U.S Patent 5,961,732) and further in view of Valaskovic et al. (PG Pub U.S 2002/0190203). 
7.	Regarding claim 1, Patrin teaches a system (fig 4) for treating a substrate (abstract and col 5 lines 20-30), comprising: a process chamber (16); a microelectronic substrate (12) supported within the process chamber; a fluid supply system (28, 30) that provides at least one cooled fluid treatment medium through at least one nozzle (18) arranged within the process chamber to dispense a fluid spray into the process chamber (col 5 lines 20-40); and a process monitoring system (col 7 line 30 – col 8 line 30) coupled to the system, said process monitoring system comprising a light source that illuminates fluid from the nozzle (col 8 lines 7-8, 20-30), and wherein the process monitoring comprises program instructions to evaluate information comprising the data to provide an output (col 4 lines 41-65 and col 5 lines 20-60).  
	Although Patrin teaches a monitoring system of an aerosol delivery system, it fails to specifically teach illuminating the nozzle and an image capturing device that captures nozzle image data of the illuminated nozzle.  However, Valaskovic teaches a fluid delivery monitoring system (abstract) wherein it is known to illuminate the area in front of the nozzle and include an image capturing device that captures image data in front of area of nozzle being illuminated (para 0043-0044) in order to provide feedback control and make adjustments to optimize aerosol morphology.  Therefore, it would have been obvious to one of ordinary skill in the art 
However, the present combination of Patrin and Valaskovic fails to specifically teach that the nozzle is being illuminated and that image data from the output is indicative of frost present on the at least one nozzle.  However, since Patrin teaches cleaning medium of cryogenic aerosol passing through the nozzle thus forming a frost on its surface and since Valaskovic teaches monitoring aerosol delivered from the nozzle using a monitoring system with an image capturing device in the field of view of the nozzle, it is reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention that the monitoring system of the present combination of Patrin and Valaskovic would also illuminate at least a portion of the nozzle and capture nozzle image data to evaluate information regarding frost being present on the nozzle surface. 
8.	Regarding claim 3, the present combination of Patrin and Valaskovic teaches wherein the vacuum process chamber comprises a first window (col 8 lines 5-10 of Patrin), and wherein the light source illuminates the one or more nozzles (taught by Valaskovic) through the first window (of the process chamber of Patrin).  
9.	Regarding claim 4, the present combination of Patrin and Valaskovic teaches wherein the light source illuminates the one or more nozzles with light comprising white light (para 0095 of Valaskovic; visible light reads on white light). 
10.	Regarding claim 5, the present combination of Patrin and Valaskovic teaches light comprises ultraviolet light (para 0095 of Valaskovic) thus it reads on the light source illuminating 
11.	Regarding claim 6, the present combination of Patrin and Valaskovic teaches selected wavelength band comprises ultraviolet light (para 0095 of Valaskovic).
12.	Regarding claim 7, the present combination of Patrin and Valaskovic teaches a selected wavelength band comprises infrared light (para 0095 of Valaskovic).  
13.	Regarding claim 8, the present combination of Patrin and Valaskovic teaches a selected wavelength band comprises visible light (para 0095 of Valaskovic).
14.	Regarding claim 9, regarding the recitation “image data comprises image information for at least 4 cm2 of at least one nozzle,” the present combination of Patrin and Valaskovic teaches all of the structural elements of the claim, specifically the light source, image capturing device, and nozzle.  Therefore, it would be capable of obtaining image information for at least 4 cm2 of at least one nozzle.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.
15.	Regarding claim 12, the present combination of Patrin and Valaskovic teaches wherein the program instructions evaluate light that is scattered by the at least one nozzle (para 0068 and claim 1 of Valaskovic). 
16.	Regarding claim 13, the present combination of Patrin and Valaskovic teaches wherein the program instructions evaluate light that is reflected by the at least one nozzle (claim 1 of Valaskovic).
17.	Regarding claim 14, the present combination of Patrin and Valaskovic teaches wherein the process monitoring system is configured to capture a temporal sequence of optical images of the at least one nozzle (para 0146 and 0153 of Valaskovic).
18.	Regarding claim 15, the present combination of Patrin and Valaskovic teaches wherein the process monitoring system further includes a controller configured to adjust at least one 
19.	Regarding claim 16, the present combination of Patrin and Valaskovic teaches wherein the fluid treatment medium is supplied to the at least one nozzle is between -200° C. to about    -120° C (col 6 lines 15-20 of Patrin).  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
20.	Regarding claim 17, the present combination of Patrin and Valaskovic teaches wherein the process chamber is maintained at a chamber pressure of 8000 Pascals or less during at least a portion of a time period during which the fluid spray is dispensed (claim 10 of Patrin). A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.   [8000 pascals is about 60 Torr, so less than 60 torr reads on 35 torr or less]. 
	In addition Patrin teaches the benefits of operating a lower pressure are less dependence on aerosol impingement angle, nozzle to substrate distance and gas/liquid pressure upstream of the nozzle (col 4 lines 50-55).  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention for the chamber pressure to operate a lower pressure in order to have less dependence on aerosol impingement angle, nozzle to substrate distance and gas/liquid pressure upstream of the nozzle.   
21.	Regarding claim 18, the present combination of Patrin and Valaskovic teaches wherein the chamber pressure is maintained at 8000 Pascals or less (claim 10 of Patrin).  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.     In addition Patrin teaches the benefits of operating a lower pressure are less dependence on aerosol impingement angle, nozzle to substrate distance and gas/liquid pressure upstream of the nozzle (col 4 lines 50-55).  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention 
22.	Regarding claim 19, the present combination of Patrin and Valaskovic teaches wherein the process chamber is maintained under a vacuum relative to ambient pressure (col 5 lines 35-40 of Patrin).
23.	Regarding claim 20, the present combination of Patrin and Valaskovic teaches wherein the fluid supply system is a cryogenic fluid supply system that supplies at least one pressurized and cooled fluid treatment medium to the at least one nozzle (abstract of Patrin).
24.	Regarding claim 21, the present combination of Patrin and Valaskovic teaches wherein the fluid spray is dispensed at the microelectronic substrate (abstract of Patrin).
25.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patrin et al. (U.S Patent 5,961,732) and Valaskovic et al. (PG Pub U.S 2002/0190203) and further in view of Jackson (PG Pub U.S 2003/0207655).  
26.	Regarding claim 10, the present combination of Patrin and Valaskovic fails to teach wherein the at least one nozzle comprises a polished surface.  However Jackson teaches that it is known for fluid delivery nozzle to comprise a polished surface (para 0130) in order to provide suitable material for proper of fluid delivery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the nozzle of the present combination of Patrin and Valaskovic to comprise a polished surface as further taught by Jackson in order to provide suitable material for proper of fluid delivery.   
27.	Regarding claim 11, the present combination of Patrin, Valaskovic, and Jackson teaches wherein the at least one nozzle comprises a polished stainless steel surface (para 0130 of Jackson). 

Conclusion
28.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714